Title: From George Washington to Joseph Vose, 1 January 1783
From: Washington, George
To: Vose, Joseph


                        
                            Sir
                            Head Quarters Janry. 1st 1783
                        
                        I approve of your conduct respecting the Flag—Messrs Lewis & Nicholson are to be permitted to proceed
                            on their Journey, but Mr Kinloch will be under the necessity of returning as I have informed him—Mr Mott who was
                            detained some days ago may also return.
                        In future Flags of Truce  properly authenticated & conducted are to be received at the New
                            Bridge on the Croton until further directions--other Instructions will be given in a few days on this subject to the
                            Officer Commanding on the Lines. I am Sir with great regard Your Most obedt Servt
                        
                            Go: Washington
                        
                        
                            P.S. You will please to send a safe guard with Mr Kinloch if he chooses it.
                        
                    